DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 24 July 2020 has been entered.  After entry of the amendment claims 1-15 are currently pending in the application.

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-9 in the reply filed on 23 December 2021 is acknowledged.  The traversal is on the grounds that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. Applicant also states that at least claims 1-11 and 13-15 can be made without serious burden.  Upon further review, the current examiner agrees with the argument that claims 1-11 and 13-15 can be made without serios burden and accordingly claims 1-11 and 13-15 will be examined.  Claim 12, which is of a different scope than that of the other claims remains withdrawn from consideration.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russian Patent Specification No. RU 2527436 C2.
The reference teaches, in example 15, an additive comprising Superplasticizer "Polyglast 5, a mixture of electrolytes (potassium sulfate and magnesium nitrate 70:30) - 2, ionic cellulose ether - 0.25: water-retaining component (mixture of metakaolin and fly ash 35:45) - 92.75.  Example 16 teaches an additive comprising lignosulfonates - 70: a mixture of electrolytes (sodium sulfate and thiocyanate 50:50) - 2.5, a mixture of nonionic and ionic cellulase ethers - 0.3: water-retaining component (a mixture of fly ash, silica fume, metakaolin 33.3: 33.3: 33.4) - 87.2; metakaolin and fly ash 35:45) - 92.75.  Example 18 teaches an additive comprising a mixture of polycarboxylates and lignosulfonates - 4; a mixture of electrolytes (sodium sulfate and nitrate 10:9) - 3.5, a binary mixture of monomeric cationic and anionic surfactants - 0.15; water-retaining component (mixture of dolomite and blast-furnace slag 45:55) - 92.38,
The instant claims are anticipated by the reference.
 In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
	As for claim 2, example 15 and 16 teaches metakaolin and example 18 teaches dolomite.

	As for claim 8, the reference teaches a superplasticizer in Example 15 and a mixture of plasticizers in Example 18 in amounts the fall within the claimed range.

Claims 1-2, 4, 6-7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 108793809 A.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Accordingly, the reference has a publication before the effective filing date of the claimed invention.
The reference teaches, in the abstract, a concrete accelerator composition comprising  20-30 pts. wt. natural mineral, 45-60 pts. wt. aluminum oxide clinker, 5-10 pts. wt. reinforcing agent and 6-8 pts. wt. thickening agent. The natural mineral comprises 35-45 pts. wt. dolomite, 4-8 pts. wt. calcined lime, 1-3 pts. wt. calcite, 10-12 pts. wt. basalt and 15-20 pts. wt. medical stone. A preferred concrete accelerating agent composition comprises 25 pts. wt. natural mineral, 52 pts. wt. aluminum oxide clinker, 8 pts. wt. reinforcing agent and 7 pts. wt. thickening agent. The reinforcing agent comprises 5-10 pts. wt. anhydrous sodium sulfate, 20-25 pts. wt. calcium chloride, 5-8 pts. wt. potassium carbonate, 2-6 pts. wt. sodium thiosulfate and 14-17 pts. wt. triethanolamine.  Page 2, paragraph 4 teaches that the amount of the concrete quick-setting admixture provided by the present invention is 3.0%-5.0% of the total amount of the cementitious material.

	As for claim 1, the reference teaches a natural mineral that meets the mineral powder (P).  The calcium chloride and triethanolamine found in the reinforcing agent meets component (V).  The amounts of the components (when converted to % by weight) fall within the claimed ranges.
	As for claim 2, the reference teaches dolomite and calcite (calcium carbonate).
	As for claim 4, the reference teaches triethanolamine which is a type of hydroxyalkylamine.
	As for claim 6, the reference teaches calcium chloride and triethanolamine.
	As for claim 7, the reference teaches amounts of components that fall within the claimed range.
	As for claims 13 and 14, the reference teaches the addition of the composition to a concrete.  As the reference teaches a composition that meets the composition of claim 1 it would appear that the properties recited in the claims would be present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 6, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-2015-0086638 A.
The reference teaches, in the abstract, a concrete composition using 100 pts. wt. quick-setting cement and 5-8 pts. wt. hardening accelerator.  The hardening accelerator comprises 1-70 wt.% potassium nitrate, 5-10 wt.% alumina cement, 0.1-10 wt.% gypsum hemihydrate, 0.1-3 wt.% sodium thiocyanate, 1-5 wt.% calcium formate and 5-20 wt.% limestone powder.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches limestone powder which meets the mineral powder (P) and potassium nitrate and sodium thiocyanate which meets the component (V).  The total amount of the potassium nitrate and sodium thiocyanate falls within the claimed range.  The amount of the limestone powder overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
As for claim 2, the reference teaches limestone powder which is primarily calcium carbonate.
As for claim 4, the reference teaches, on page 2, paragraph 4, that instead of the potassium nitrate, one or more of nitrite, thiocyanate, monoethanolamine, diethanolamine, 
As for claim 6, the reference teaches potassium nitrate and sodium thiocyanate.
As for claim 10, the reference teaches an amount of cement and hardening accelerator that falls within the claimed range.
As for claim 11, the reference teaches an amount of cement and hardening accelerator that falls within the claimed range.
As for claims 13 and 14 as the reference suggests a composition that meets claim 1 it would appear that upon its addition to a concrete that it would produce the recited properties.
As for claim 15, the reference teaches the production of a shaped body from the composition. 
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 1, 4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US Patent No. 4,060,425 A).
The reference teaches, in claim 1, part b., at least one short range strength accelerator selected from the group consisting of (b-1) from 1-50 weight % of CaO•Al2O3, 12CaO•7Al2O3, 3CaO•3Al2O3•CaF2 or CaO•2Al2O3, (b-2) from 0.1 - 25 weight % of quick lime or slaked lime, (b-3) from 0.002-2.5 weight % of monoethanolamine, diethanolamine, or triethanolamine, (b-4) from 0.02-1% of monoethyleneglycol, diethyleneglycol, triethyleneglycol or polyethyleneglycol 2O3 /SO3 ratio of said mixture is maintained within a range of 0.4-3.0.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches an accelerator that can comprise a calcium aluminate which meets the mineral powder (P) and monoethanolamine, diethanolamine or triethanolamine which meets the component (V).  The amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  
As for claim 4, the reference teaches monoethanolamine, diethanolamine and triethanolamine which are examples of hydroxyalkylamines.
As for claims 13 and 14 as the reference suggests a composition that meets claim 1 it would appear that upon its addition to a concrete that it would produce the recited properties.
As for claim 15, as the reference teaches the addition of a concrete accelerating agent to a concrete material it is within the level of ordinary skill in the art to produce a shaped article from the composition.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 1-2, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-2014-0059884 A.

The instant claims are obvious over the reference.
As for claim 1, the ground limestone meets the water-insoluble mineral powder (P) and the potassium nitrate and the sodium thiocyanate meets the at least one compound (V).  The amounts of the components overlap the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  While the reference does not recite the composition is an accelerating powder it is believed to be capable of functioning as one as the composition is the same.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 2, the reference teaches limestone which is composed principally of calcium carbonate.
As for claim 6, the reference teaches potassium nitrate and sodium thiocyanate.
As for claim 7, the reference teaches amounts which overlap the claimed range of amounts.
As for claim 10, the reference teaches amounts which overlap the claimed range of amounts.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over DERWENT-ACC-NO: 2014-V93717 (abstract of Brazil Patent Application No. BR 201001123A2).
The reference teaches, in the abstract, a coal additive composition comprises 80-90% charcoal or mineral powder having particle size of 125-175 mesh, 1.5-5.0% ferric oxide, 0.5-2.0% potassium nitrate, 1.5-2.0% silicon metal, 0.5-1.0% carboxymethyl cellulose and 0-1.5% graphite powder.
The instant claims are obvious over the reference.
As for claim 1, the reference suggests composition comprising mineral powder which meet component (P) and potassium nitrate which meets component (V).  The amounts of the  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 3, as the mesh size when converted to microns falls within the claimed range it would therefore flow that the average particle size would be in the claimed range.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claim 1 is are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 103466986 B.
The reference teaches, in the abstract, a composite expanding agent comprises 45-60 pts. wt. calcium aluminate mineral powder, 20-40 pts. wt. anhydrous gypsum, 0.4-0.8 pts. wt. azo compound, 0.4-1.2 pts. wt. lithium-containing compound, 6-16 pts. wt. calcium hydroxide and 0-1.5 pts. wt. additive, where the lithium-containing compound is lithium carbonate, 
The instant claim is obvious over the reference.  
As for claim 1, the reference teaches calcium aluminate mineral powder which meets component (P) and a lithium-containing compound which meets component (V).  The amounts of the components overlap the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  While the reference does not recite the composition is an accelerating powder it is believed to be capable of functioning as one as the composition is the same.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
Accordingly, based on the above reasoning, the instant claim is obvious over the reference.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 101792279 A.
The reference teaches, in the abstract, a sulfate corrosion resisting composition comprises (wt.%) ferric nitrate, ferrous nitrate, and/or magnesium nitrate (30-50); barium nitrate (20-40); sodium silicate (0.5-10); lithium hydroxide (5-10); sodium benzoate (1-5); and fly ash or ground mineral powder (30-60).
The instant claim is obvious over the reference.
As for claim 1, the reference teaches a ground mineral powder (or ore as found in the machine translation) which meets the mineral powder (P) and the magnesium nitrate and barium nitrate meets component (V). While the reference does not recite the composition is an accelerating powder it is believed to be capable of functioning as one as the composition is the same.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 6, the reference teaches both magnesium nitrate and barium nitrate.  
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 108793809 A.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The instant claim is obvious over the reference.
As for claim 15, as the reference teaches the addition of a concrete accelerating agent to a concrete material it is within the level of ordinary skill in the art to produce a shaped article from the composition.
Accordingly, based on the above reasoning, the instant claim is obvious over the reference.

Allowable Subject Matter
Claims 5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest the limitations found in these dependent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
February 17, 2022